Exhibit 10.1

 

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

Borrower Agreement

BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

 

A. The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.

B. THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR
PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT
CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE
ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER
UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE
REQUIREMENTS, THE BORROWER UNDERSTANDS THAT UBS BANK USA MAY, AT ANY TIME, IN
ITS DISCRETION, TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR
NOT AN EVENT HAS OCCURRED.

C. UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT,
AND APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE
BORROWER REQUESTS AN ADVANCE.

D. THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL
ENTAILS RISKS, SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT
DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY
REQUIRE THAT THE BORROWER POST ADDITIONAL COLLATERAL REPAY PART OR ALL OF THE
BORROWER’S LOAN AND/OR SELL THE BORROWERS’S SECURITIES. ANY REQUIRED
LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG-TERM INVESTMENT STRATEGIES AND
MAY RESULT IN ADVERSE TAX CONSEQUENCES.

E. Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.

Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.

G. Subject to any applicable financial privacy lows and regulations, data
regarding the Borrower and the Borrower’s securities accounts may be shared with
UBS Bank USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement.

H. The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to
obtain a credit report or other credit references concerning the Borrower
(including making verbal or written inquiries concerning credit history) or to
otherwise verify or update credit information given to UBS Bank USA at any time.
The Borrower authorizes the release of this credit report or other credit
information to UBS Bank USA affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process of maintain all
transactions and accounts contemplated by this Agreement and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorizes UBS Bank USA to exchange Borrower information with any party it
reasonably believes is conducting a legitimate credit inquiry in accordance with
the Fair Credit Reporting Act. UBS Bank USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.

I. UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and the books and records maintained by UBS Bank
USA are subject to Inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials or regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials or regulators of other countries. The
Borrower agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS Bank USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoenas and judicial process as it deems
appropriate.

J. To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
document. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.

K. UBS Bank USA and its affiliates will act as creditors and, accordingly, their
interests may be inconsistent with, and potentially adverse to the Borrower’s
interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interest in the Credit Line, issue a
call for additional collateral or force the sale of the Borrower’s securities if
the Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Clients investment advisor with respect to any liquidation. In fact UBS Bank USA
will act as a creditor and UBS Financial Services Inc. will act as a securities
intermediary.

L. The Borrower understands that, if the Collateral Account is a managed account
with UBS Financial Services Inc., (i) In addition to any fees payable to UBS
Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

M. UBS Bank USA may provide copies of all credit line account statements to UBS
Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.

 

IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.       DATE:   12/11/08        

Name of Borrower: Mercury Computer Systems, Inc. ARCS Security Account

 

By:   /s/ Mark Aslett      Title: President and CEO   (Signature of Authorized
Signatory of Borrower)* Mark Aslett              (Title of Authorized Signatory
of Borrower) By:   /s/ Robert Hult      Title: Chief Financial Officer/CFO  
(Signature of Authorized Signatory of Borrower)* Robert Hult              (Title
of Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    1    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

Credit Line Agreement - Demand Facility

THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and; together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.

 

1) Definitions

 

  - “Advance” means any Fixed Rate Advance or Variable Rate Advance made by the
Bank pursuant to this Agreement.

 

  - “Advance Advice” means a written or electronic notice by the Bank, sent to
the Borrower, the Borrower’s financial advisor at UBS Financial Services Inc. or
any other party designated by the Borrower to receive the notice, confirming
that a requested Advance will be a Fixed Rate Advance and specifying the amount,
fixed rate of interest and Interest Period for the Fixed Rate Advance.

 

  - “Application” means the Credit Line Account Application and Agreement that
the Borrower has completed and submitted to the Bank and into which this
Agreement is incorporated by reference.

 

  - “Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.

 

  - “Breakage Costs” and “Breakage Fee” have the meanings specified in
Section 6(b).

 

  - “Business Day” means a day on which both of the Bank and UBS Financial
Services Inc. are open for business. For notices and determinations of LIBOR,
Business Day must also be a day for trading by and between banks in U.S. dollar
deposits in the London interbank market.

 

  - “Collateral” has the meaning specified in Section 8(a).

 

  - “Collateral Account” means, individually and collectively, each account of
the Borrower or Pledgor at UBS Financial Services Inc. or UBS International
Inc., as applicable, that is either identified as a Collateral Account on the
Application to which this Agreement is attached or subsequently identified as a
Collateral Account by the Borrower or Pledgor, either directly or indirectly
through the Borrower’s or Pledgor’s UBS Financial Services Inc. financial
advisor, together with all successors to those identified accounts, irrespective
of whether the successor account bears a different name or account number.

 

  - “Credit Line” has the meaning specified in Section 2(a).

 

  - “Credit Line Account” means each Fixed Rate Account and each Variable Rate
Account of the Borrower that is established by the Bank in connection with this
Agreement and either identified on the Application or subsequently identified as
a Credit Line Account by the Bank by notice to the Borrower, together with all
successors to those identified accounts, irrespective of whether any successor
account bears a different name or account number.

 

  - “Credit Line Obligations” means, at any time of determination, the aggregate
of the outstanding principal amounts of all Advance, together with all accrued
but unpaid interest on the outstanding principal amounts, any and all fees or
other charges payable in connection with the Advances and any Costs of
collection (including reasonable attorneys’ fees) and other amounts payable by
the Borrower under this Agreement, and any and all other present or future
obligations of the Borrower and the other respective Loan Parties under this
Agreement and the related agreements, whether absolute or contingent, whether or
not due or mature.

 

  - “Event” means any of the events listed in Section 10.

 

  - “Fixed Rate Advance” means any advance made under the Credit Line that
accrues interest at a fixed rate.

 

  - “Guarantor” means any party who guaranties the payment and performance of
the Credit Line Obligations.

 

  - “Guaranty Agreement” means an agreement pursuant to which a Guarantor agrees
to guaranty payment of the Credit Line Obligations.

 

  - “Interest Period” means, for a Fixed Rate Advance, the number of days, weeks
or months requested by the Borrower and confirmed in the Advance Advice relating
to the Fixed Rate Advance, commencing on the date of (i) the extension of the
Fixed Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each
case, ending on the last day of the period. If the last day is not a Business
Day, then the Interest Period will end on the immediately succeeding Business
Day. If the last Business Day would fall in the next calendar month, the
Interest Period will end on the immediately preceding Business Day. Each monthly
or longer Interest Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.

 

  - “Joint Borrower” has the meaning specified in Section 7(a).

 

  - “LIBOR” means, as of any date of determination for Variable Rate Advances,
the prevailing London Interbank Offered Rate for deposits in U.S. dollars having
a maturity of 30 days as published in The Wall Street Journal “Money Rates”
Table on the date of the Advance.

 

     If the rate ceases to be regularly published by The Wall Street Journal,
LIBOR will be determined by the Bank in its sole and absolute discretion. For
any day that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to that day.

 

  - “Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

 

  - “Person” means any natural person, company, corporation, firm, partnership,
joint venture, limited liability company or limited liability partnership,
association, organization or any other legal entity.

 

  - “Pledgor” means each Person who pledges to the Bank any Collateral to secure
the Credit Line Obligations (or to secure the obligations of any Guarantor with
respect to the guaranty of the Credit Line Obligations). Pledgors will include
(i) each Borrower who pledges Collateral to secure the Credit Line Obligations,
(ii) each Guarantor who has pledged collateral to secure the Credit Line
Obligations or its obligations under a Guaranty Agreement, (iii) any spouse of a
Borrower who executes a spouse’s pledge and consent agreement with respect to a
jointly held collateral account, (iv) any other joint account holder who
executes a joint account holder pledge and consent agreement with respect to a
jointly held collateral account, and (v) any other Person who executes a pledge
agreement with respect to the Credit Line.

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    2    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

 

  - “Premier Credit Line” means any Credit Line with an Approved Amount equal to
or greater than $100,000.

 

  - “Prime Credit Line” means any Credit Line with an Approved Amount less than
$100,000.

 

  - “Prime Rate” means the floating “Prime Rate” as published in The Wall Street
Journal “Money Rates” Table from time to time. The Prime Rate will change as and
when the Prime Rate as published in The Wall Street Journal changes. In the
event that The Wall Street Journal does not publish a Prime Rate, the Prime Rate
will be the rate as determined by the Bank in its sole and absolute discretion.

 

  - “Securities Intermediary” has the meaning specified in Section 9.

 

  - “UBS Bank USA Fixed Funding Rate” means, as of any date of determination for
Fixed Rate Advances, an internally computed rate established from time-to-time
by the Bank, in its sole discretion, based upon the LIBOR swap curve for a
corresponding period as well as the Bank’s assessment of other lending rates
charged in the financial markets.

 

  - “UBS Financial Services Inc.” means UBS Financial Services Inc, and its
successors.

 

  - “UBS4” means UBS International Inc. and its successors.

 

  - “Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.”

 

2) Establishment of Credit Line: Termination

 

  a) Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, DEMAND revolving line of credit (the “Credit Line”) in an amount up
to the Approved Amount. The Bank may, from time to time upon request of the
Borrower, without obligation and in its sole and absolute discretion, authorize
and make one or more Advances to the Borrower. The Borrower acknowledges that
the Bank has no obligation to make any Advances to the Borrower. The Bank may
carry each Variable Rate Advance in a Variable Rate Account and may carry each
Fixed Rate Advance in a Fixed Rate Account, but all Advances will constitute
extensions of credit pursuant to a single Credit Line. The Approved Amount will
be determined, and may be adjusted from time to time, by the Bank in its sole
and absolute discretion.

 

  b) THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE BANK
MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE
AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED
RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.

 

  c) UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION, AND
APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE , CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK.
THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH
TIME IT REQUESTS AN ADVANCE.

 

  d) Prior to the first Advance under the Credit Line, the Borrower must sign
and deliver to the Bank a Federal Reserve Form U-1 and all other documentation
as the Bank may require. The Borrower acknowledges that neither the Bank nor any
of its affiliates has advised the Borrower in any manner regarding the purposes
for which the Credit Line will be used.

 

  e) The Borrower consents and agrees that, in connection with establishing the
Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request by the Borrower, the Bank will inform the Borrower:
(i) whether or not a consumer or other credit report was requested, and (ii) if
so, the name and address of the consumer or other credit reporting agency that
furnished the report.

 

  f) The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc, or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.

 

  g) Following each month in which there is activity in the Borrower’s Credit
Line Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 

  h) Each of the Loan Parties understands and agrees that the Bank may, at any
time, in its sole and absolute discretion, terminate and cancel the Credit Line
regardless of whether or not an Event has occurred. In the event the Bank
terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all
its remedies described in Section 10 of this Agreement.

 

3) Terms of Advances

 

  a) Advances made under this Agreement will be available to the Borrower in the
form, and pursuant to procedures, as are established from time to time by the
Bank in its sole and absolute discretion. The Borrower and each Loan Party agree
to promptly provide all documents, financial or other information in connection
with any Advance as the Bank may request. Advances will be made by wire transfer
of funds to an account as specified in writing by the Borrower or by any other
method agreed upon by the Bank and the Borrower. The Borrower acknowledges and
agrees that the Bank will not make any Advance to the Borrower unless the
collateral maintenance requirements that are established by the Bank in its sole
and absolute discretion have been satisfied.

 

  b) Each Advance made under a Premier Credit Line will be a Variable Rate
Advance unless otherwise designated as a Fixed Rate Advance in an Advance Advice
sent by the Bank to the Borrower. The Bank will not designate any Advance as a
Fixed Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower’s UBS Financial Services Inc,
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    3    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

 

  c) Each Advance made under a Prime Credit Line will be a Variable Advance.

 

  d) Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be in
an amount of at least $100,000; and (ii) all Variable Rate Advances taken by
wire transfer must be in an amount of at least $2,500. If the Borrower is a
natural person, the Initial Variable Rate Advance under the Credit Line must be
in an amount equal to at least $25,001 (the “Initial Advance Requirement”). If
the initial Advance requested by the Borrower is made in the form of a check
drawn on the Credit Line that does not satisfy the Initial Advance Requirement,
then, in addition to and not in limitation of the Bank’s rights, remedies,
powers or privileges under this Agreement or applicable law, the Bank may, in
its sole and absolute discretion:

 

  (i) pay the check drawn by the Borrower if, prior to paying that check, the
Bank makes another Advance to the Borrower, which Advance shall be in an amount
not less than $25,001; or

  (ii) pay the check drawn by the Borrower; or

  (iii) decline to pay (bounce) the check.

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

 

4) Interest

 

  a) Each Fixed Rate Advance will bear interest at a fixed rate and for the
Interest Period each as specified in the related Advance Advice. The rate of
interest payable on each Fixed Rate Advance will be determined by adding a
percentage rate to the UBS Bank USA Fixed Funding Rate, as of the date that the
fixed rate is determined.

 

  b) Each Variable Rate Advance under a Premier Credit Line will bear interest
at a variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Premier Credit Lines, the rate
of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in LIBOR and in the Approved Amount. On
each day that LIBOR changes or the Approved Amount crosses one of the thresholds
that is indicated on Schedule I (or that is otherwise specified by the Bank in
writing), the interest rate on all Variable Rate Advances will change
accordingly.

 

  c) Each Variable Rate Advance under a Prime Credit Line will bear interest at
a variable rate equal to the Prime Rate, adjusted daily, plus the percentage
rate that (unless otherwise specified by the Bank in writing) is shown on the
attached Schedule II and that corresponds to the aggregate principal amount
outstanding under the Prime Credit Line on that day. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in the Prime Rate and in the aggregate
amount outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate principal amount outstanding under the Prime Credit
Line crosses one of the thresholds that is indicated on Schedule II (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.

 

5) Payments

 

  a) Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if
not earlier demanded by the Bank, on the last day of the applicable Interest
Period. Any Fixed Rate Advance as to which the Bank has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of the Bank, (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its Interest Period, will be automatically renewed on that date as a U.S.
dollar denominated, Variable Rate Advance in an amount (based, in the case of
any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.

 

  b) Each Variable Rate Advance will be due and payable ON DEMAND.

 

  c) The Borrower promises to pay the outstanding principal amount of each
Advance, together with all accrued but unpaid interest on each Advance, any and
all fees or other charges payable in connection with each Advance, on the date
the principal amount becomes due (whether by reason of demand, the occurrence of
a stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

 

  (i) for Fixed Rate Advances - on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and

  (ii) for Variable Rate Advances - on the twenty-second day of each month other
than December, and on the thirty-first day of December, and on each date that
all or any portion of the principal amount of the Variable Rate Advance becomes
due or is paid.

To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

 

  d) All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc, or UBS International Inc, as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order, first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to the outstanding principal amount of the
related Advance and third to accrued interest.

 

  e) All payments must be made to the Bank free and clear of any and all present
and future taxes (including withholding taxes), levies, imposts, duties,
deductions, fees, liabilities and similar charges other than those imposed on
the overall net income of the Bank. If so requested by the Bank, the Borrower
will deliver to the Bank the original or a certified copy of each receipt
evidencing payment of any taxes or, if no taxes are payable in respect of any
payment

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    4    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

under this Agreement, a certificate from each appropriate taxing authority, or
an opinion of counsel in form and substance and from counsel acceptable to the
Bank in its sole and absolute discretion, in either case stating that the
payment is exempt from or not subject to taxes. If any taxes or other charges
are required to be withheld or deducted from any amount payable by the Borrower
under this Agreement, the amount payable will be increased to the amount which,
after deduction from the increased amount of all taxes and other charges
required to be withheld or deducted from the amount payable, will yield to the
Bank the amount stated to be payable under this Agreement. If any of the taxes
or charges are paid by the Bank, the Borrower will reimburse the Bank on demand
for the payments, together with all interest and penalties that may be imposed
by any governmental agency. None of the Bank, UBS Financial Services Inc., UBS-I
or their respective employees has provided or will provide legal advice to the
Borrower or any Loan Party regarding compliance with (or the implications of the
Credit Line and the related guaranties and pledges under) the laws (including
tax laws) of the jurisdiction of the Borrower or any Loan Party or any other
jurisdiction. The Borrower and each Loan Party are and shall be solely
responsible for, and the Bank shall have no responsibility for, the compliance
by the Loan Parties with any and all reporting and other requirements arising
under any applicable laws.

 

  f) In no event will the total interest and fees, if any, charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same will be refunded
or credited to the Borrower. If the amount of interest payable by the Borrower
for any period is reduced pursuant to this Section 5(f), the amount of interest
payable for each succeeding period will be increased to the maximum rate
permitted by law until the amount of the reduction has been received by the
Bank.

 

6) Prepayments; Breakage Charges

 

  a) The Borrower may repay any Variable Rate Advance at any time, in whole or
in part, without penalty.

 

  b) The Borrower may repay any Fixed Rate Advance, in whole or in part. The
Borrower agrees to reimburse the Bank, immediately upon demand, for any loss or
cost (“Breakage Costs”) that the Bank notifies the Borrower has been incurred by
the Bank as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date.

Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing LIBOR and multiplying the
differential by the sum of the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) multiplied by the actual number of days remaining in the Interest
Period for the Fixed Rate Advance (based upon a 360-day year). The Borrower also
agrees to promptly pay to the Bank an administrative fee (“Breakage Fee”) in
connection with any permitted or required prepayment. The Breakage Fee will be
calculated by multiplying the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) by two basis points (0.02%) (with a minimum Breakage Fee of $100.00).
Any written notice from the Bank as to the amount of the loss or cost will be
conclusive absent manifest error.

 

7) Joint Credit Line Account Agreement; Suspension and Cancellation

 

  a) If more than one Person is signing this Agreement as the “Borrower”, each
party (a “Joint Borrower”) will be jointly and severally liable for the Credit
Line Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower.

 

  b) Any Joint Borrower may request the Bank to suspend or cancel the Credit
Line by sending the Bank a written notice of the request addressed to the Bank
at the address shown on the Borrower’s periodic Credit Line Account statements.
Any notice will become effective three Business Days after the date that the
Bank receives it, and each Joint Borrower will continue to be responsible for
paying: (i) the Credit Line Obligations as of the effective date of the notice,
and (ii) all Advances that any Joint Borrower has requested but that have not
yet become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect the Bank’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.

 

  c) All Credit Line Obligations will become immediately due and payable in full
as of the effective date of any suspension or cancellation of the Credit Line.
The borrower will be responsible for the payment of all charges incurred on the
Advances after the effective date. The Bank will not release any Loan Party from
any of the obligations under this Agreement or any related agreement until the
Credit Line Obligations have been paid in full and this Agreement has been
terminated.

 

8) Collateral; Grant of Security Interest; Set-off

 

  a) To secure payment or performance of the Credit Line Obligations, the
Borrower assigns, transfers and pledges to the Bank, and grants to the Bank a
first priority lien and security interest in the following assets and rights of
the Borrower, wherever located and whether owned now or acquired or arising in
the future: (i) each Collateral Account; (ii) any and all money, credit
balances, certificated and uncertificated securities, security entitlements,
commodity contracts, certificates of deposit, instruments, documents,
partnership interests, general intangibles, financial assets and other
investment property now or in the future credited to or carried, held or
maintained in any Collateral Account, (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates,
(iv) any and all accounts of the Borrower at the Bank or any of its affiliates;
(v) any and all supporting obligations and other rights ancillary or
attributable to, or arising in any way in connection with, any of the foregoing;
and (vi) any and all interest, dividends, distributions and other proceeds of
any of the foregoing, including proceeds of proceeds (collectively, the
“Collateral”).

 

  b) The Borrower and if applicable, any Pledgor on the Collateral Account, will
take all actions reasonably requested by the Bank to evidence, maintain and
perfect the Bank’s first priority security interest in, and to enable the Bank
to obtain control over, the Collateral and any additional collateral pledged by
the Pledgors, including but not limited to making, executing, recording and
delivering to the Bank (and authorizes the Bank to file without

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    5    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

the signature of the Borrower and any Pledgor where permitted by applicable law)
financing statements and amendments thereto, control agreements, notices,
assignments, listings, powers, consents and other documents regarding the
Collateral and the Bank’s security interest in the Collateral in such
jurisdiction and in a form as the Bank reasonably may require. Each Loan Party
irrevocably authorizes and appoints each of the Bank and UBS Financial Services
Inc., as collateral agent, to act as their agent and attorney-in-fact to file
any documents or to execute any documents in their name, with or without
designation of authority. Each Loan Party acknowledges that it will be obligated
in respect of the documentation as if it had executed the documentation itself.

 

  c) The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees to maintain in a Collateral Account, at all times, Collateral
having an aggregate lending value as specified by the Bank from time to time.

 

  d) The Bank’s sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as the Bank deals with similar property for its
own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.

 

  e) The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that all principal, interest, dividends, distributions, premiums
or other income and other payments received by the Bank or credited to the
Collateral Account in respect of any Collateral may be held by the Bank as
additional Collateral or applied by the Bank to the Credit Line Obligations. The
Bank may create a security interest in any of the Collateral and may, at any
time and at its option, transfer any securities or other investment property
constituting Collateral to a securities account maintained in its name or cause
any Collateral Account to be redesignated or renamed in the name of the Bank.

 

  f) The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that if a Collateral Account has margin features, the margin
features will be removed by UBS Financial Services Inc. or UBS International
Inc., as applicable, so long as there no outstanding margin debit in the
Collateral Account.

 

  g) If the Collateral Account permits cash withdrawals in the form of check
writing, access card charges, bill payment and/or electronic funds transfer
services (for example, Resource Management Account®, Business Services Account
BSA®, certain Basic Investment Accounts and certain accounts enrolled in UBS
Financial Services Inc. Investment Consulting Services programs), the Borrower
(and, if applicable, any other Pledgor on the Collateral Account) agrees that
the “Withdrawal Limit” for the Collateral Account, as described in the
documentation governing the account will be reduced on an ongoing basis so that
the aggregate lending value of the Collateral remaining in the Collateral
Account following the withdrawal may not be less than the amount required
pursuant to Section 8(c).

 

  h) In addition to the Bank’s security interest, the Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the Bank
will at all times have a right to set off any or all of the Credit Line
Obligations at or after the time at which they become due, whether upon demand,
at a stated maturity date, by acceleration or otherwise, against all securities,
cash, deposits or other property in the possession of or at any time in any
account maintained with the Bank or any of its affiliates by or for the benefit
of the Borrower, whether carried individually or jointly with others. This right
is in addition to, and not in limitation of, any right the Bank may have at law
or otherwise.

 

  i) The Bank reserves the right to disapprove any Collateral and to require the
Borrower at any time to deposit into the Borrower’s Collateral Account
additional Collateral in the amount as the Bank requests or to substitute new or
additional Collateral for any Collateral that has previously been deposited in
the Collateral Account.

 

9) Control

For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary:

 

  a) The Securities Intermediary will comply with entitlement orders originated
by the Bank regarding any Collateral Account without further consent from the
Borrower or any Pledgor. The Securities Intermediary will treat all assets
credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

 

  b) In order to enable the Borrower and any Pledgor on the applicable
Collateral Account to trade financial assets that are from time to time credited
to a Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply. It will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payment not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    6    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

Credit Line Agreement




 

 

 

10) Remedies

 

  a) If any of the following events (each, an “Event”) occurs:

 

  (i) the Borrower fails to pay any amount due under this Agreement;

 

  (ii) the Borrower and/or any other relevant Loan Party fails to maintain
sufficient Collateral in a Collateral Account as required by the Bank or any
Guarantor fails to maintain collateral as required by the Bank under its
Guaranty Agreement;

 

  (iii) the Borrower or any other Loan Party breaches or fails to perform any
other covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;

 

  (iv) the Borrower or any other Loan Party dies or is declared (by appropriate
authority) incompetent or of unsound mind or is indicted or convicted of any
crime or, if not an individual, ceases to exist;

 

  (v) any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

 

  (vi) the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;

 

  (vii) a Collateral Account (or any account in which collateral provided by a
Loan Party is maintained) or any portion thereof is terminated, attached or
subjected to a levy;

 

  (viii) the Borrower or any Loan Party fails to provide promptly all financial
and other information as the Bank may request from time to time;

 

  (ix) any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;

 

  (x) final judgment for the payment of money is rendered against Borrower (or
any Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;

 

  (xi) any legal proceeding is instituted or any other event occurs or condition
exists that in the Bank’s judgment calls into question (A) the validity or
binding effect of this Agreement or any related agreement or any of the
Borrower’s (or any other Loan Party’s) obligations under this Agreement or under
any related agreement or (B) the ability of the Borrower (or any Loan Party) to
perform its obligations under this Agreement, or under any related agreement; or

 

  (xii) the Bank otherwise deems itself or its security interest in the
Collateral insecure or the Bank believes in good faith that the prospect of
payment or other performance by any Loan Party is impaired.

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.

 

  b) Nothing contained in this Section 10 will limit the right of the Bank to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time, whether or not an Event has
occurred and is continuing.

 

  c) All rights and remedies of the Bank under this Agreement are cumulative and
are in addition to all other rights and remedies that the Bank may have at law
or equity or under any other contract or other writing for the enforcement of
the security interest herein or the collection of any amount due under this
Agreement.

 

  d) Any non-exercise of rights, remedies and powers by the Bank under this
Agreement and the other documents delivered in connection with this Agreement
shall not be construed as a waiver of any rights, remedies and powers. The Bank
fully reserves its rights to invoke any of its rights, remedies and powers at
any time it may deem appropriate.

 

11) Representations, Warranties and Covenants by the Loan Parties

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    7    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

Credit Line Agreement




 

 

 

  a) Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;

 

  b) Each Loan Party: (i) if a natural Person, is of the age of majority;
(ii) is authorized to execute and deliver this Agreement and to perform its
obligations under this Agreement and any related agreement; (iii) is not an
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, or an Individual Retirement Credit Line Account (and none
of the Collateral is an asset of a plan or account); and (iv) unless the Loan
Party advises the Bank to the Contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;

 

  c) Neither the Borrower nor any Pledgor on the Collateral Account has pledged
or will pledge the Collateral or grant a security interest in the Collateral to
any party other than the Bank or the Securities Intermediary, or has permitted
or will permit the Collateral to become subject to any liens or encumbrances
(other than those of the Bank and the Securities Intermediary), during the term
of this Agreement;

 

  d) No Loan Party is in default under any material contract, judgment, decree
or order to which it is a party or by which it or its properties may be bound;

 

  e) Each Loan Party has duly filed all tax and information returns required to
be filed and has paid all taxes, fees, assessments and other governmental
charges or levies that have become due and payable, except to the extent such
taxes or other charges are being contested in good faith and are adequately
reserved against in accordance with GAAP.

 

  f) The Borrower and each relevant Pledgor (i) is and at all times will
continue to be the legal and beneficial owner of all assets held in or credited
to any Collateral Account or otherwise included in the Collateral, and (ii) does
not hold any assets held in or credited to any Collateral Account or otherwise
included in the Collateral in trust or subject to any contractual or other
restrictions on use that would prevent the use of such assets to (a) repay the
Bank or (b) be pledged as Collateral in favor of the Bank.

The provisions of this Section 11 will survive the termination of this Agreement
or any related agreement and the repayment of the Credit Line Obligations.

 

12) Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary

Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

 

13) Acceptance of Application and Agreement: Applicable Law

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND
UBS-I SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

 

14) Assignment

This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit to the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

 

15) Amendment

This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.

 

16) Severability

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17) Choice of Forum; Waiver of Jury Trial

 

  a) ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT ENTERED BY
ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    8    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

Credit Line Agreement




 

 

THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES
DISTRICT COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT
FOR THE STATE OF UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF
UTAH FOR THE PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN
THE FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

  b) EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS
NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

  c) Any arbitration proceeding between the Borrower (or any other Loan Party)
and the Securities Intermediary, regardless of whether or not based on
circumstances related to any court proceedings between the Bank and the Borrower
(or the other Loan Party), will not provide a basis for any stay of the court
proceedings.

 

  d) Nothing in this Section 17 will be deemed to alter any agreement to
arbitrate any controversies which may arise between the Borrower (or any other
Loan Party) and UBS Financial Services Inc. or its predecessors, and any claims
between the Borrower or the Loan Party, as applicable, and UBS Financial
Services Inc. or its employees (whether or not they have acted as agents of the
Bank) will be arbitrated as provided in any agreement between the Borrower or
the Loan Party, as applicable, and UBS Financial Services Inc.

 

18) State Specific Provisions and Disclosures

 

  a) For residents of Ohio:

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.

 

  b) For residents of Oregon:

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

 

  c) For residents of Vermont:

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY. THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.

 

  d) For residents of California:

 

  (i) Any person, whether married, unmarried, or separated, may apply for
separate credit.

 

  (ii) As required by law, you are notified that a negative credit report
reflecting on your credit record may be submitted to a credit reporting agency
if you fail to fulfill the terms of your credit obligations.

 

  (iii) The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.

 

  (iv) The Borrower will not attempt to obtain any Advance if the Borrower knows
that the Borrower’s credit privileges under the Credit Line have been terminated
or suspended.

 

  (v) The Borrower will notify the Bank by telephone, telegraph, letter, or any
other reasonable means that an unauthorized use of the Credit Line has occurred
or may occur as the result of the loss or theft of a credit card or other
instrument identifying the Credit Line, within a reasonable time after the
Borrower’s discovery of the loss or theft, and will reasonably assist the Bank
in determining the facts and circumstances relating to any unauthorized use of
the Credit Line.

 

19) Account Agreement

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

 

20) Notices

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    9    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

Credit Line Agreement

 




 

  

 

  

Schedule I to UBS Bank USA Credit Line Agreement

Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed

Funding Rate, as applicable

Aggregate Approved Amount   

Spread Over LIBOR/UBS Bank

USA Fixed Funding Rate

    

$100,000 to $249,999

   5.00%  

$250,000 to $499,999

   3.00%  

$500,000 to $999,999

   2.00%  

$1,000,000 to $2,499,999

   1.75%  

$2,500,000 to $4,999,999

   1.50%  

$5,000,000 and over

   1.25%  

 

  

 

Schedule II to UBS Bank USA Credit Line Agreement

Schedule of Percentage Spreads Over Prime

   Outstanding Amount under Credit Line    Spread Over Prime           

$0 to $49,999

   3.50%     

$50,000 to $99,999

   3.00%     

 

  

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)

You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.

You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.

The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.

This notice is not the contract that makes you liable for the debt.

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.

Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presenter una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.

Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    10    LOGO [g43928g33i49.jpg]



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

UBS Bank USA


 

                           KU

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT

 

Credit Line Account

        Account Number              

Collateral Account

        Account Number              

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank USA (the “Bank”) and the borrower named in the signature area below
(the “Borrower”), dated as of the date hereof (as amended or otherwise modified
from time to time, the “Agreement”). This Addendum and the Agreement shall not
become effective and binding upon the Bank until this Addendum has been executed
by the Borrower and accepted by the Bank at its home office. Any conflict
between the terms of the Agreement and this Addendum shall be resolved in
accordance with the terms of this Addendum. Defined terms used herein to have
the respective meanings set forth in the Agreement unless otherwise defined in
this Addendum.

A. The Bank, UBS Financial Services Inc. and the Borrower each acknowledge and
agree that:

Definitions

 

1. The Agreement is amended by adding the following definitions in Section 1:

 

  •  

“Additional Payments” has the meaning specified in Section 5 g).

  •  

“ARS Collateral” means any and all Collateral consisting of Auction Rate
Securities.

  •  

“ARS Payments” has the meaning specified in Section 5 g).

  •  

“Auction Rate Securities” means any and all securities determined by the Bank,
in its sole and absolute discretion, as being commonly referred to as “Auction
Rate Securities,” which, for greater certainty, include, without limitation,
debt securities on which the interest rate payable is periodically re-set by an
auction process and/or equity securities on which any dividend payable is
periodically re-set by an auction process.

  •  

“Taxable SLARC Maximum Auction Rate” means the applicable “reset rate,” “maximum
auction rate” or other similar rate as may be specified in the prospectus or
other documentation governing any applicable Taxable Student Loan Auction Rate
Securities as representing the failed auction rate or similar rate payable on
such Auction Rate Securities. In each case expressed as a per-annum rate and as
calculated in the Bank’s sole and absolute discretion.

  •  

“Taxable Student Loan Auction Rate Securities” means any and all Auction Rate
Securities Collateral consisting of securities determined by the Bank, in its
sole and absolute discretion, as being commonly referred to as “Student Loan
Auction Rate Securities” and on which the interest or dividend rate paid or
payable to the Borrower by the issuer of such securities is taxable to the
Borrower.”

Terms of Advances

 

2. The Agreement is amended by adding the following as Section 3 e):

“The Borrower acknowledges that the Bank will not make an Advance against the
ARS Collateral in amounts equal to the fair market or par value of the ARS
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to the
Bank. In requesting an Approved Amount equal to the par value of the ARS
Collateral, the Borrower has arranged for UBS Financial Services Inc. to
provide, directly or through a third party, the pledge of additional collateral
and/or assurances to the Bank so that the Bank will consider making Advances
from time to time in accordance with the terms of this Agreement and in amounts
equal to, in the aggregate, the par value of the ARS Collateral at the date of
an Advance. In addition, the Borrower, the Bank and UBS Financial Services Inc.
acknowledge and agree that if (a) the Bank is repaid all of the Credit Line
Obligations due to the Bank under the Agreement and this Addendum and (b) as
part of such repayment, the Bank realizes on the additional collateral and/or
assurances pledged or otherwise provided by UBS Financial Services and/or any
such third party to the Bank, then the Agreement shall not terminate and the
Bank shall automatically assign to UBS Financial Services Inc. and any such
third party, and UBS Financial Services Inc. and any such third party shall
automatically assume and be subrogated to, all of the Bank’s rights, claims and
interest in and under the Agreement and this Addendum, including without
limitation, the security interest in the Collateral, including without
limitation the ARS Collateral, granted the Bank under the Agreement and this
Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
and all such Collateral) to the extent of the amount that the Bank has realized
on all or any part of the additional collateral and/or assurances pledged or
otherwise provided by UBS Financial Services and/or any such third party to the
Bank in order to effect the repayment of the Credit Line Obligations due to the
Bank under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

 

LOGO [g43928g52k65.jpg]    1 of 5   



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 




 

Interest

 

3. The Agreement is amended by adding the following as a new Section 4 d),
Section 4 e) and Section 4 f):

 

  “d) Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of Sections 4 e) and f) of this Agreement, the interest rate
charged on any and all outstanding Variable Rate Advances shall be the lesser of
(i) the amount prescribed by Sections 4 a), b), or c) of this Agreement, as
applicable, and (ii) the then applicable weighted average rate of interest or
dividend rate paid to the Borrower by the issuer of the ARS Collateral.

  e) The Bank and the Borrower acknowledge and agree that the Bank shall be
entitled to determine or adjust, at any time and from time to time, the interest
rate payable by the Borrower to the Bank on all or any part of the outstanding
Variable Rate Advances to reflect any changes in the composition of the ARS
Collateral, to address any inability to determine interest rates, or for any
other reason that, in the Bank’s sole and absolute discretion, is necessary to
give effect to the intent of the provisions of this Agreement, including,
without limitation, this Section 4 (it being acknowledged and agreed that the
provisions of this Section 4 are intended to cause the interest payable by the
Borrower under this Agreement to equal the interest or dividend rate payable to
the Borrower by the issuer of any ARS Collateral) and any and all such
adjustments by the Bank hereunder shall be conclusive and binding on the Bank
and the Borrower absent manifest error.

  f) If and to the extent that any or all of the ARS Collateral consists of
Taxable Student Loan Auction Rate Securities, then notwithstanding anything to
the contrary in this Agreement, when calculating such weighted average interest
rate, the interest rate paid to the Borrower with respect to such Taxable
Student Loan Auction Rate Securities shall be deemed to be equal to (i) for the
period from the date of this Addendum through and including January 21, 2009,
the applicable coupon rate(s) and (ii) from January 22, 2009 and thereafter, the
then applicable Taxable SLARC Maximum Auction Rate, for, and to the extent of,
such Taxable Student Loan Auction Rate Securities. The Borrower will be charged
interest on the Loan in months in which the Borrower does not receive interest
on the Taxable Student Loan Auction Rate Securities.”

Payments

 

4. The Agreement is amended by adding the following as Section 5 g):

*The Borrower will make additional payments (“Additional Payments”) as follows:

 

  •  

The proceeds of any liquidation, redemption, sale or other disposition of all or
part of the ARS Collateral will be automatically transferred to the Bank as
payments. The amount of these payments will be determined by the proceeds
received in the Collateral Account, and may be as much as the total Credit Line
Obligations.

  •  

All other interest, dividends, distributions, premiums, other income and
payments that are received in the Collateral Account in respect of any ARS
Collateral will be automatically transferred to the Bank as payments. These are
referred to as “ARS Payments.” The amount of each ARS Payment will vary, based
on the proceeds received in the Collateral Account. The Bank estimates that the
ARS Payments will range from zero to fifteen ($15.00) dollars per month per
$1,000 in par value of Pledged ARS. The Bank will notify the Borrower at least
ten (10) days in advance of any ARS Payment that falls outside of this range. If
the Borrower would prefer to have advance notice of each payment to be made to
Advances, the Borrower may cancel ARS Payments as described below.

  •  

The Borrower agrees that any cash, check or other deposit (other than a deposit
of securities) made to the Collateral Account is an individual authorization to
have such amount transferred to the Bank as a payment. The amount of each
payment is the amount of the deposit.

Each Additional Payment will be applied, as of the date received by the Bank, in
the manner set forth in the last sentence of Section 5 d). The Borrower
acknowledges that neither the Bank nor UBS Financial Services Inc. sets or
arranges for any schedule of Additional Payments. Instead, Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account, generally on the second Business Day
after receipt.

The Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
the Bank receives such notice. If the Borrower stops ARS Payments, the Borrower
will continue to be obligated to pay principal, interest, and other amounts
pursuant to the Agreement. If the Borrower elects to cancel ARS Payments, all
other Additional Payments will be cancelled. Cancelling ARS Payments and
Additional Payments may result in higher interest charges by the Bank because
amounts received in the Collateral Account will not be automatically transferred
and credited. Any amounts received in the Collateral Account will remain in the
Collateral Account unless the Bank permits you to withdraw all or part of such
amounts. Your notice to cancel must be sent to Attention Head of Credit Risk
Monitoring, UBS Bank USA, 299 South Main Street, Suite 2275, Salt Lake City,
Utah 84111, or call (801)741-0310.

Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
the Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then the Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, or (2) require the Borrower to make payment of all accrued
and unpaid interest.*

 

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum    2 of 5   



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 




 

Remedies

 

5. The Agreement is amended by adding the following as Section 10 e):

“The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral, the Bank shall, to the fullest extent permitted by applicable
law, have the right to do so in any manner, including, without limitation, the
sale of Collateral individually or in a block, for cash or for credit, in a
public or private sale, with or without public notice, through the use of sealed
bids or otherwise, with the aid of any advisor or agent who may be an affiliate
of the Bank or in any other manner as the Bank in its sole discretion shall
choose. The Borrower acknowledges that the price the Bank obtains for Collateral
in the Bank’s chosen method of sale may be lower than might be otherwise
obtained in another method of sale, and the Borrower hereby agrees that any such
sale shall not be considered to be not commercially reasonable solely because of
such lower price. The Borrower understands that there may not be a liquid market
for the Collateral and that, as a result, the price received for the Collateral
upon liquidation or sale by the Bank may be substantially less than the Borrower
paid for such Collateral or than the last market value available for it, if any.
The Borrower further agrees that any sale by the Bank shall not be considered to
be not commercially reasonable solely because there are few (including only one)
or no third parties who submit bids or otherwise offer to buy the Collateral.
The Borrower understands that the Bank’s sale of any of the Collateral may be
subject to various state and federal property and/or securities laws and
regulations, and that compliance with such laws and regulations may result in
delays and/or a lower price being obtained for the Collateral. The Borrower
agrees that the Bank shall have the right to restrict any prospective purchasers
to those who, in the Bank’s sole discretion, the Bank deems to be qualified. The
Borrower acknowledges that the Bank shall have sole authority to determine,
without limitation, the time, place, method of advertisement and manner of sale
and that the Bank may delay or adjourn any such sale in its sole discretion. The
Borrower expressly authorizes the Bank to take any action with respect to the
Collateral as the Bank deems necessary or advisable to facilitate any
liquidation or sale, and the Borrower agrees that the Bank shall not be held
liable for taking or failing to take any such action, regardless if a greater
price may have been obtained for the Collateral if such action was or was not
taken, as applicable. The Borrower hereby waives, to the fullest extent
permitted by law, any legal right of appraisal, notice, valuation, stay,
extension, moratorium or redemption that the Borrower would otherwise have with
respect to a sale of the Collateral.”

Representations, Warranties and Covenants by the Loan Parties

 

6. The Agreement is amended by adding the following as Section 11 g):

 

  “g) If at any time there are Credit Line Obligations outstanding under the
Credit Line, then in connection with any ARS Collateral, if at any time any such
ARS Collateral may be sold, exchanged, redeemed, transferred or otherwise
conveyed by the Borrower for gross proceeds that are, in the aggregate, not less
than the par value of such Auction Rate Securities to any party, including,
without limitation, to UBS Financial Services Inc. and/or any of its affiliates
(any such sale, exchange, redemption, transfer or conveyance referred to herein
as an “ARS Liquidation”), the Borrower agrees (i) to immediately effect such ARS
Liquidation to the extent necessary to satisfy all Credit Line Obligations in
full and (ii) that the proceeds of any such ARS Liquidation so effected shall be
immediately and automatically used to pay down any and all such outstanding
Credit Line Obligations to the extent of such proceeds. The Borrower hereby
acknowledges and agrees with the Bank and directs UBS Financial Services Inc.
that to the extent permitted by applicable law, this Section 11 g) shall
constitute an irrevocable instruction, direction and standing sell order to UBS
Financial Services Inc. to effect an ARS Liquidation to the extent it is
possible to do so at any time during the term of this Agreement. The Borrower
further agrees with the Bank and UBS Financial Services Inc. to execute and
deliver to the Bank and/or UBS Financial Services Inc. such further documents
and agreements as may be necessary in the sole and absolute discretion of the
Bank and/or UBS Financial Services Inc. to effect the foregoing irrevocable
instruction, direction and standing sell order.”

Waivers

 

7. The Agreement is amended by adding the following as Section 21:

“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement; and (ii) acknowledges, admits and
agrees that it has no and shall assert no defenses, offsets, counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of the Bank.”

Schedules I and II

 

8. a)     Schedule I of the Agreement is amended in its entirely to read as
follows:

 

            $25,001 to $499,999

          2.750%        

            $500,000 to $999,999

          1.750%        

            $1,000,000 to $4,999,999

          1.500%        

            $5,000,000 and over

                                      1.250%             b)    ScheduleII of the
Agreement is deleted in its entirely and replaced with “[Intentionally
Deleted].”  

 

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum    3 of 5   



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]




 

No Fixed Rate Advances/Prime Credit Lines

 

9. The Bank and the Borrower acknowledge and agree that notwithstanding anything
to the contrary in the Agreement: (a) the Borrower shall not request and the
Bank shall not make a Fixed Rate Advance; and (b) there shall be no Prime Credit
Line facilities available under the Agreement.

Alternative Financing

 

10. If at any time the Bank exercises its right of demand under Section 5 a),
Section 5 b) and Section 10 b) of the Loan Agreement for any reason other than
(i) the occurrence of an Event under Sections 10 a) (iv), (v), (vii), (ix) (if
and to the extent any indebtedness specified thereunder is to the Bank or any of
the Bank’s affiliates), or (xi) of the Agreement; or (ii) in connection with any
termination for cause by UBS Financial Services Inc. of the overall customer
relationship between UBS Financial Services Inc. and the Borrower or its
affiliates, then UBS Financial Services Inc. shall, or shall cause one or more
of its affiliates, to provide as soon as reasonably possible, alternative
financing on substantially the same terms and conditions as those under the
Agreement and the Bank agrees that the Agreement shall remain in full force and
effect until such time as such alternative financing has been established.

Margin Calls; Interest Payments

 

11. Notwithstanding anything to the contrary in the Agreement, the Bank and the
Borrower acknowledge and agree that UBS Financial Services Inc. or any affiliate
thereof may, in its sole and absolute discretion, elect to: (i) provide
additional collateral to the Bank in the form of United States Treasury
Securities if and to the extent that the Borrower does not maintain in a
Collateral Account, Collateral having an aggregate lending value as specified by
the Bank from time to time: and/or (ii) satisfy any and all amounts of accrued
and unpaid interest that are otherwise due and payable by the Borrower to the
Bank under the Agreement, to the extent that the amount of any Additional
Payments under the Agreement are insufficient to satisfy any and all such
amounts.

Collateral Account Features

 

12. Section 8 f) of the Agreement is deleted in its entirety and replaced with
the following:

“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features, such as check writing, cards, bill payment, or electronic funds
transfer services, all such features shall be removed by UBS Financial Services
Inc. or UBS International Inc., as applicable.”

No Credit Line Checks

 

13. The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

Headings

 

14. The headings of each of Section of this Addendum is for descriptive purposes
only and shall not be deemed to modify or qualify the terms, conditions, rights
or obligations described in such Section.

 

B. This Addendum may be signed in multiple original counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

[Signature page(s) follows]

 

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum    4 of 5   



--------------------------------------------------------------------------------

LOGO [g43928ubs.jpg]

 

 

 

 

 

 

 




 

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

 

12/11/08

 

Mark Aslett, President and CEO

 

/s/ Mark Aslett

Date

  Print Name and Title   Signature

12/11/08

 

Robert Hult, Chief Financial Officer/CFO

 

/s/ Robert Hult

Date

  Print Name and Title   Signature

 

 

UBS BANK USA

By:

 

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

UBS FINANCIAL SERVICES INC.

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

                      , 2008

 

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum    5 of 5   



--------------------------------------------------------------------------------

Re: Account Number CP-15000 (the “Account”)

ADDENDUM TO CREDIT LINE AGREEMENT

The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (the “Bank”) with respect to certain assets
held through the above-referenced discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including, without limitation, Section 19 of the Credit Line
Agreement) or the existing Corporate Cash Management Account Agreement
applicable to the Account (the “Account Agreement”), the terms of the Credit
Line Agreement supplement, but do not replace, the existing Account Agreement as
follows: (i) the terms of the Credit Line Agreement (as amended from time to
time in accordance with its terms) shall govern with respect to any matters,
issues or disputes related directly to, or arising directly from, the extension
of credit and/or the status of Client as borrower and the Bank as lender
pursuant to the Credit Line Agreement (e.g., matters relating to the loan
account(s) established at the Bank pursuant to the Credit Line Agreement, the
terms of any borrowing or extension of credit under the Credit Line Agreement,
and/or the indemnification of the Bank as a lender); and (ii) the terms of the
Account Agreement (as amended from time to time in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).

Without limiting the generality of the foregoing, Client further understands and
agrees that:

 

(A) The Account remains a discretionary account, as described in Section 5 of
the Account Agreement, and the Firm will continue to exercise investment
discretion over the assets in the Account as provided in the Account Agreement.

 

(B) If applicable, Client may continue to receive Financial Advisor Reports with
respect to the Account, as described in Section 8 of the Account Agreement, and
Client’s receipt of such reports remains subject to the provisions of Section 8
of the Account Agreement.

 

(C) Solely with respect to disputes arising out of the extension of credit
and/or the status of Client as borrower and the Bank as lender pursuant to the
Credit Line Agreement, the choice of law provisions of Section 13 of the Credit
Line Agreement and the dispute resolution provisions of Section 17 of the Credit
Line Agreement shall govern. With respect to any other disputes relating to the
Account, the choice of law provisions of Section 14 of the Account Agreement and
the dispute resolution provisions of Section 15 of the Account Agreement shall
continue to govern.

[Remainder of page intentionally left blank]

[Signature page follows]

 



--------------------------------------------------------------------------------

Acknowledged and agreed this 11 day of December     , 2008

Client’s Name: Mercury Computer Systems, Inc.

 

By:    

/s/ Robert Hult

Name:    

ROBERT E. HULT

Title:    

SUP/CHIEF FINANCIAL OFFICER